NORWOOD FINANCIAL CORP HOLDS ANNUAL MEETING OF STOCKHOLDERS FOR IMMEDIATE RELEASE – May 9, 2014 HONESDALE – The 143rd Annual Meeting of Stockholders of Norwood Financial Corp (Nasdaq-NWFL), Parent Company of Wayne Bank was held on Tuesday, April 22nd at the Company’s headquarters in Honesdale. Business conducted at the Annual Meeting included remarks by Chairman of the Board John E. Marshall, who chaired the meeting.Matters presented to, and approved by, stockholders were the re-election of company directors Kevin M. Lamont, Daniel J. O’Neill and Dr. Kenneth A. Phillips, the approval of a non-binding resolution on executive compensation, the approval of the Norwood Financial Corp 2014 Equity Incentive Plan, and the ratification of S.R. Snodgrass, P.C., as the Company’s independent auditors for 2014.The meeting also included presentations to stockholders from President and Chief Executive Officer Lewis J. Critelli and Executive Vice President and Chief Financial Officer William Lance. Chairman Marshall welcomed stockholders and introduced the Directors and Executive Officers seated at the head table.He then turned the meeting over to Mr. Critelli, who conducted the formal business portion of the meeting. Mr. Lance provided stockholders with a detailed report of the Company’s financial results for 2013.Among the highlights of the Company’s performance in 2013 cited by Mr. Lance was a record level of net income which totaled $8.5 million, an increase in cash dividends for the 22nd consecutive year and the payment of a 10% stock dividend.Mr. Lance also cited key ratios such as a net interest margin of 4.00%, a return on assets of 1.23% and an efficiency ratio of 53.1% as major determinants of the Company’s success in 2013. Mr. Critelli’s address included the results for the first quarter of 2014 and a summary of plans for the remainder of the year.Mr. Critelli noted first quarter earnings of $2.0 million and earnings per share (diluted) of $.54 compared to the $.63 per share in the first quarter of 2013.Mr. Critelli reported that the decrease was due to a non-recurring event in the first quarter of 2013.Total assets were $703 million as of March 31, 2014, with total loans outstanding of $496 million, deposits of $540 million and stockholders’ equity at $94 million.Mr. Critelli commented on the current economic condition and the banking regulatory environment.Mr. Critelli also updated stockholders on the Bank’s technology initiatives. At the Bank’s annual reorganization meeting, the following officers were appointed for the ensuing year. John E. Marshall - Chairman of the Board William W. Davis, Jr. - Vice Chairman of the Board Lewis J. Critelli - President & Chief Executive Officer William S. Lance - Executive Vice President, Chief Financial Officer & Secretary Kenneth C. Doolittle - Executive Vice President, Retail Administration James F. Burke - Senior Vice President, Chief Lending Officer John F. Carmody - Senior Vice President, Chief Credit Officer Robert J. Mancuso - Senior Vice President, Chief Information Officer John H. Sanders - Senior Vice President, Retail Bank Manager Thomas A. Byrne - Senior Vice President Christe A. Casciano - Senior Vice President William J. Henigan, Jr. - Senior Vice President Diane M. Wylam - Senior Vice President & Senior Trust Officer Nancy A. Hart - Vice President, Controller & Assistant Secretary Kelley J. Lalley - Vice President & Assistant Secretary Barbara A. Ridd - Vice President & Assistant Secretary Robert J. Behrens, Jr. - Vice President Ryan J. French - Vice President JoAnnFuller - Vice President Karen R. Gasper - Vice President William R. Kerstetter - Vice President John E. Koczwara - Vice President Linda M. Moran - Vice President Mary Alice Petzinger - Vice President Mark W. Ranzan - Vice President Richard A. Siarniak - Vice President Eli T. Tomlinson - Vice President Kara R. Talcott - Assistant Vice President, Internal Auditor Douglas W. Atherton - Assistant Vice President Marianne M. Glamann - Assistant Vice President Jeanne D. Corey - Community Office Manager Wendy L. Davis - Community Office Manager Rossie Demorizi-Ortiz - Community Office Manager Jill A. Hessling - Community Office Manager Vonnie A. Lewis - Community Office Manager Teresa Melucci - Community Office Manager SandraMruczkewycz - Community Office Manager Matthew M. Swartz - Community Office Manager Beverly J. Wallace - Community Office Manager Laurie J. Bishop - Assistant Community Office Manager Steven R. Daniels - Assistant Community Office Manager Denise R.Kern - Assistant Community Office Manager Nancy J.Mead - Assistant Community Office Manager Diane L. Richter - Assistant Community Office Manager Jessica Santiago - Assistant Community Office Manager Toni M. Stenger - Assistant Community Office Manager Maurice E. Dennis - Commercial Loan Documentation Manager Linda A. Meskey - Credit Analyst Gerald J. Arnese - Resource Recovery Manager Julie R. Kuen - Electronic Banking Officer Kristine Malti - Deposit Operations Officer Frank J. Sislo - Consumer Loan Manager Doreen A. Swingle - Residential Mortgage Lending Officer Norwood Financial Corp, through its subsidiary Wayne Bank, operates sixteen offices in Wayne, Pike, Monroe and Lackawanna Counties.The Company’s stock is traded on the Nasdaq Market, under the symbol, “NWFL”. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, risks associated with the acquisition of North Penn Bancorp, the ability to control costs and expenses, demand for real estate and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Contact: William S. Lance Executive Vice President & Chief Financial Officer NORWOOD FINANCIAL CORP 570-253-8505 www.waynebank.com
